Case 1:20-cv-06159-AMD-CLP Document 11 Filed 03/01/21 Page 1 of 2 PageID #: 99




Donald F. Schneider, Esq.
John Shin, Esq.
SILVERMAN SHIN & BYRNE PLLC
Attorneys for Plaintiff Navigator Business Services LLC
Wall Street Plaza
88 Pine Street, 22nd Floor
New York, New York 10005
Tel.: (212) 779-8600

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------x
 NAVIGATOR BUSINESS SERVICES LLC,
                                                                             20-cv-6159 (AMD)(CLP)
                                                      Plaintiff,

                  - against -                                                REPLY TO COUNTERCLAIM

 AIGUANG CHEN and JIN WU YU,


                                                       Defendants.
 ------------------------------------------------------------------------x



         Plaintiff Navigator Business Services LLC, by its undersigned attorneys, Silverman Shin

& Byrne PLLC, as and for its Reply to the Counterclaim of Defendants, alleges:



         1. Denies the truth of the allegation of the Counterclaim.



                                   FIRST AFFIRMATIVE DEFENSE

         2. The Counterclaim fails to state a claim upon which relief may be granted.




563459
Case 1:20-cv-06159-AMD-CLP Document 11 Filed 03/01/21 Page 2 of 2 PageID #: 100




                             SECOND AFFIRMATIVE DEFENSE

          3.    Plaintiff acted reasonably and in good faith in filing the within action.

 Accordingly, pursuant to Section 9C of the Guaranty executed by each Defendant, each

 Defendant has waived all claims for loss and damage.


          WHEREFORE, Plaintiff demands judgment against Defendants as follows:

                a. Dismissing the Counterclaim in its entirety; and

                b. Granting such other and further relief as to which this Court deems just and

 proper, including the cost and disbursements of this action.



 Dated: New York, New York
        March 1, 2021

                                                      SILVERMAN SHIN & BYRNE PLLC

                                                      By: ________/s/ Donald F. Schneider______
                                                              Donald F. Schneider (DFS-9886)
                                                      Attorney for Plaintiff
                                                      Wall Street Plaza
                                                      88 Pine Street, 22nd Floor
                                                      New York, New York 10016
                                                      Tel. (212) 779-8600




 563459
                                                 2
